Per Curiam.

If this appellant, who was not only an officer, but the sole active manager and actual owner of this corporation, did not “ knowingly permit ” his corporation to fail to pay its workmen’s wages, then it is hard to see how anyone could, as an officer, violate section 1272 of the Penal Law. “ Knowingly ” (see Penal Law, § 3, subd. 4) means merely a knowledge of the existence of the facts constituting the crime. To “ permit ” means to allow to happen, to fail to prevent (see Cowley v. People, 83 N. Y. 464; People ex rel. Price v. Sheffield Farms Co., 225 N. Y. 25, 31). Certainly, defendant knew the workmen were not paid, and he permitted it in the sense that, knowing *114that fact, he did not prevent its occurrence. We think the true meaning of the statute is this: the corporation itself is, ipso facto, criminally liable for failure to pay, but of its officers, those only are punishable who stand in such a relation to the corporation’s affairs that they actually know of the nonpayment. The purpose is to exculpate nominal officers or any others who are not actually in touch with the corporate financial affairs.
The judgment should be affirmed.